In The
               Court of Appeals
 Sixth Appellate District of Texas at Texarkana


                    No. 06-14-00108-CV



  MICHAEL WEAKS AND/OR ALL OCCUPANTS, Appellant

                             V.

      FIRST HORIZON HOME LOANS, A DIVISION OF
FIRST TENNESSEE BANK NATIONAL ASSOCIATION, Appellee



        On Appeal from the County Court at Law No. 1
                     Hunt County, Texas
                Trial Court No. CC1400136




        Before Morriss, C.J., Moseley and Burgess, JJ.
         Memorandum Opinion by Justice Moseley
                              MEMORANDUM OPINION
       Michael Weaks, the appellant, has filed a motion seeking to dismiss this appeal. Pursuant

to Rule 42.1(a)(1) of the Texas Rules of Appellate Procedure, the motion is granted. See TEX. R.

APP. P. 42.1(a)(1).

       Accordingly, we dismiss this appeal.




                                              Bailey C. Moseley
                                              Justice

Date Submitted:       April 6, 2015
Date Decided:         April 7, 2015




                                                2